Case 1:20-cv-03910-EK-LB Document 49 Filed 01/07/21 Page 1 of 11 PageID #: 159



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X

MICHAEL ANGELO OJEDA and CARMEN
ROSA TORRES OJEDA,

                  Plaintiffs,                  MEMORANDUM & ORDER
                                               20-CV-3910(EK)(LB)
      - against -

ALFONSO MENDEZ, Police Officer,
Badge # 7899; NEW YORK POLICE
DEPARTMENT; INTERNAL AFFAIRS
BUREAU; et al.,

                  Defendants.

------------------------------------X
ERIC KOMITEE, District Judge:

            Plaintiffs Michael Angelo Ojeda and Carmen Rosa Torres

Ojeda filed this pro se action in August 2020.           The Court has

reviewed the complaint sua sponte and determined that it names

certain defendants who are immune from suit and asserts certain

claims under statutes that provide no private cause of action.

Accordingly, and for the reasons stated below, Plaintiffs’

claims against Justice Dawn Jimenez-Salta, Justice Sylvia Ash,

the State of New York, the Clerk’s Office of the Kings County

Supreme Court, the Office of Court Administration, the New York

City Police Department and its Internal Affairs Bureau, the New

York City Department of Consumer and Worker Protection, Mitu

Maruf (a/k/a Maruf Alam), Zaki Isaac Tamir, and Clark Pena are

dismissed.    This action will proceed at this stage against the

                                      1
Case 1:20-cv-03910-EK-LB Document 49 Filed 01/07/21 Page 2 of 11 PageID #: 160



remaining defendants: the City of New York, Mayor Bill de

Blasio, Police Officer Alfonso Mendez, the Police Benevolent

Association of New York City, Bonita E. Zelman, Seth A. Harris,

and Felix W. Ortiz.

                              I.    Background

            This action arises out of the tragic death of

Plaintiffs’ daughter Briana.        The following facts are as alleged

in the complaint.     On August 27, 2010, Briana experienced a

severe asthma attack.      As Ms. Ojeda rushed Briana by car to Long

Island College Hospital in Brooklyn, they encountered Officer

Mendez, who, for reasons that are not clear in the complaint,

stopped Ms. Ojeda and asked what they were doing.            Ms. Ojeda

urged Officer Mendez to perform CPR on Briana; however, he

responded, “I do not know CPR and I don’t do CPR.”            Ms. Ojeda

continued to the hospital, where Briana was pronounced dead.

            Following their daughter’s death, Plaintiffs pursued

legal and political efforts to seek redress.           The allegations in

the complaint are somewhat confusing, but it appears that in or

around 2011, Plaintiffs brought a wrongful death action in New

York State court against the City, Officer Mendez and other

defendants, and this action was dismissed in 2016.            Plaintiffs

contend that their attorneys in that action, defendants Bonita

E. Zelman and Seth A. Harris, “r[an] [the] case into the

ground,” including by improperly filing the “Notice of Claim”
                                      2
Case 1:20-cv-03910-EK-LB Document 49 Filed 01/07/21 Page 3 of 11 PageID #: 161



“directly [with] the Comptroller and Legal Counsel for the City

of New York . . . so that [the] case could be put into the

counterfeit system.”      In addition, certain individuals and

entities in the court system allegedly engaged in a “Ponzi

Scheme” and failed “to follow required procedural law.”             The

targets of those allegations are Justice Dawn Jimenez-Salta and

Justice Sylvia Ash of the New York State Supreme Court, who

presided over the proceedings; the Clerk’s Office of the Supreme

Court of Kings County; and the New York State Office of Court

Administration.     In retaliation for the lawsuit, Plaintiffs

allege that defendant New York City Department of Consumer and

Worker Protection (named in the complaint by its former title,

the New York City Department of Consumer Affairs) removed them

from the “DARP program.” 1

            Plaintiffs also campaigned for “Briana’s Law,” which

New York State passed in 2017, requiring police officers to be

trained in CPR every two years.           Plaintiffs allege, among other

things, that during this campaign defendants Felix Ortiz, a New

York State Assembly Member, and his aide Mitu Maruf (a/k/a Maruf

Alam), improperly requested “personal favors” from Plaintiffs.

Sometime later, Plaintiffs established a foundation in Briana’s



1     The Complaint does not explain what the “DARP program” is; however, it
may be a reference to New York City’s Directed Accident Towing Program.
                                      3
Case 1:20-cv-03910-EK-LB Document 49 Filed 01/07/21 Page 4 of 11 PageID #: 162



name — the “Briana Lives Foundation, Inc.”          However, Plaintiffs

allege that its founders, defendants Zaki Isaac Tamir and Clark

Pena, “hijack[ed]” the organization for their own financial

gain.

            In general, throughout the complaint, Plaintiffs

allege that certain defendants — including the New York City

Police Department and its Internal Affairs Bureau, the Police

Benevolent Association of New York City (a union), the City of

New York, the State of New York, and Mayor Bill de Blasio —

conspired with others “[to] cover up” Officer Mendez’s allegedly

criminal conduct.

            At the end of the complaint, Plaintiffs set out a

number of counts.     They bring civil claims pursuant to the

Racketeering Influenced and Corrupt Organizations Act (“RICO”),

18 U.S.C. §§ 1961-1968; due process claims under the Fourteenth

Amendment, which the Court construes as brought pursuant to 42

U.S.C. § 1983; claims for “Federal Negligence — United States v.

Carroll Towing” and “46 U.S. Code § 30509 Intentional Infliction

of Emotional Distress,” which the Court construes as state-law

tort claims; 2 and causes of action under numerous criminal

statutes.


2
      Plaintiffs purport to bring counts under “46 U.S. Code § 30509
Intentional Infliction of Emotional Distress” and “Federal Negligence —

                                      4
Case 1:20-cv-03910-EK-LB Document 49 Filed 01/07/21 Page 5 of 11 PageID #: 163



                           II.   Legal Standard

            The Court is mindful that “[a] document filed pro se

is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.”          Erickson v. Pardus,

551 U.S. 89, 94 (2007) (cleaned up).         However, a district court

has the inherent power to dismiss sua sponte a case, or a claim,

as frivolous — even if (as is the case here) a pro se plaintiff

has paid the filing fee.       Fitzgerald v. First East Seventh

Street Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000).             A

claim is frivolous when it is “based on an indisputably

meritless legal theory.”       Jordan v. New York State Dep't of

Labor, 811 F. App'x 58, 59 (2d Cir. 2020) (citing Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir 1998)).             In

addition, a complaint will also be dismissed when “it is clear




United States v. Carroll Towing.” Section 30509 is a maritime statute.
Similarly, United States v. Carroll Towing Co., 159 F.2d 169 (2d Cir. 1947),
sets forth the “well-established principles of Second Circuit maritime
negligence law.” See, e.g., In re Nagler, 246 F. Supp. 3d 648, 658 (E.D.N.Y.
2017). Accordingly, the court construes these claims as being brought in
tort law for intentional infliction of emotional distress and negligence.
                                      5
Case 1:20-cv-03910-EK-LB Document 49 Filed 01/07/21 Page 6 of 11 PageID #: 164



that the defendants are immune from suit.”          Montero v. Travis,

171 F.3d 757, 760 (2d Cir. 1999).

                              III. Discussion

A.          Defendants Immune from Suit

            Certain defendants here are clearly immune from suit.

First, judges are accorded absolute immunity from suits for

damages arising out of judicial acts performed in their judicial

capacities.    Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (judges

are immune from suit except for actions taken in a non-judicial

capacity or in the complete absence of jurisdiction).            This

absolute judicial immunity “is not overcome by allegations of

bad faith or malice,” nor can a judge “be deprived of immunity

because the action he took was in error . . . or was in excess

of his authority.”      Id. at 11, 13.     Plaintiffs’ only claims

against Justices Ash and Jimenez-Salta relate to their official

actions presiding over the state court proceedings — failing to

hold a required “preliminary conference” at one point, and

improperly “resurrect[ing] a case” at another.           These actions

were clearly taken within their judicial capacities.            Thus,

defendants Ash and Jimenez-Salta are immune from suit for

damages, and the claims against them are dismissed.

            Second, Plaintiffs name the State of New York and

several of its agencies as defendants.         States and their

                                      6
Case 1:20-cv-03910-EK-LB Document 49 Filed 01/07/21 Page 7 of 11 PageID #: 165



agencies possess sovereign immunity, as memorialized in the

Eleventh Amendment.      See Pennhurst State School & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984).           The Eleventh Amendment bars

suits for damages against states and state agencies absent a

state’s consent or a valid abrogation of the state’s sovereign

immunity by an act of Congress.           Id. at 99-100.   Plaintiffs have

not identified any waiver of sovereign immunity that would

permit them to bring suit against the State of New York or any

of its agencies based on Plaintiffs’ state court cases or

legislative efforts.      Indeed, “New York State has not waived its

sovereign immunity from Section 1983 claims, nor did Congress

override that immunity by enacting Section 1983.”            Nolan v.

Cuomo, No. 11-CV-5827, 2013 WL 168674, at *7 (E.D.N.Y. Jan. 16,

2013) (internal citations omitted).           Accordingly, Plaintiffs’

claims against the State of New York, the Clerk’s Office of the

Kings County Supreme Court, and the Office of Court

Administration are dismissed.

            Finally, Plaintiffs name multiple New York City

agencies as defendants.       Federal courts look to state law to

decide whether a municipal entity is amenable to suit in federal

court.   Fed. R. Civ. P. 17(b)(3).          Here, the New York City

Charter is the relevant authority.           See, e.g., Ximines v. George

Wingate High Sch., 516 F.3d 156, 160 (2d Cir. 2008).            The

                                      7
Case 1:20-cv-03910-EK-LB Document 49 Filed 01/07/21 Page 8 of 11 PageID #: 166



Charter provides that actions and proceedings to recover

penalties for legal violations shall be brought against the City

of New York and not any agency thereof, except where otherwise

provided by law.     N.Y.C. Charter Ch. 17, § 396.        Therefore,

agencies of New York City are not “suable” entities.            See e.g.,

Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir.

2007); Baily v. New York City Police Dept., 910 F. Supp. 116,

117 (E.D.N.Y. 1996).      Accordingly, the New York City Police

Department, the N.Y.P.D.’s Internal Affairs Bureau, and the New

York City Department of Consumer and Worker Protection are

dismissed.

B.          Causes of Action Based in Federal Criminal Laws

            Plaintiffs allege that all defendants violated one or

more criminal statutes.       For example, they bring one count

against Officer Mendez for second degree murder, and allege that

certain defendants’ conduct amounts to treason.           Plaintiffs

invoke a multitude of criminal statutes, including 18 U.S.C.

§ 225 (continuing financial crimes enterprise), 18 U.S.C. § 471

(counterfeiting), 18 U.S.C. § 1001 (false statements), 18 U.S.C.

§ 1343 (wire fraud), 18 U.S.C. § 1503 (obstruction of justice),

18 U.S.C. § 1510 (obstruction), 18 U.S.C. § 1511 (obstruction),

18 U.S.C. § 1581 (peonage), 18 U.S.C. § 1951 (interference with

commerce by threats or violence), 18 U.S.C. § 1957 (engaging in

                                      8
Case 1:20-cv-03910-EK-LB Document 49 Filed 01/07/21 Page 9 of 11 PageID #: 167



monetary transactions in property derived from specified

unlawful activity), 18 U.S.C. § 2381 (treason), 18 U.S.C. § 2384

(seditious conspiracy), and murder in the second degree, N.Y.

Penal Law § 125.25.

            “It is a truism, and has been for many decades, that

in our federal system crimes are always prosecuted by the

Federal Government, not . . . by private complaints.”

Connecticut Action Now, Inc. v. Roberts Plating Co., 457 F.2d

81, 86–87 (2d Cir. 1972); see also Sheehy v. Brown, 335 Fed.

Appx. 102, 104 (2d Cir. 2009) (“[F]ederal criminal statutes do

not provide private causes of action.”).          Accordingly, all

counts under criminal statutes (except for RICO) are dismissed

because they do not provide a private right of action.            In

addition, defendants Mitu Maruf (a/k/a Maruf Alam), Zaki Isaac

Tamir, and Clark Pena are dismissed from this action, because

the complaint asserts only criminal law causes of action against

them.

            Some of the defendants’ alleged conduct, however,

relates to crimes that are also predicate acts to a RICO

violation.    See, e.g., 18 U.S.C. § 1343 (wire fraud), 18 U.S.C.

§ 1503 (obstruction of justice), 18 U.S.C. § 1511 (obstruction

of state or local law enforcement).         As the Court is allowing

the alleged RICO violation(s) to proceed past this stage, those

                                      9
Case 1:20-cv-03910-EK-LB Document 49 Filed 01/07/21 Page 10 of 11 PageID #: 168



allegations may be relevant to one or more surviving claims.

                              IV.   Conclusion

            In sum, the following defendants are dismissed:

Justice Dawn Jimenez-Salta, Justice Sylvia Ash, the State of New

York, the Clerk’s Office of the Kings County Supreme Court, the

Office of Court Administration, the New York City Police

Department and its Internal Affairs Bureau, the New York City

Department of Consumer and Worker Protection, Mitu Maruf (a/k/a

Maruf Alam), Zaki Isaac Tamir, and Clark Pena.

            The remaining defendants are the City of New York,

Mayor Bill de Blasio, Officer Alfonso Mendez, the Police

Benevolent Association of New York City, Bonita E. Zelman, Seth

A. Harris, and Felix W. Ortiz.        In addition, the counts brought

under criminal statutes (except for RICO) are dismissed as to

all remaining defendants.

            Plaintiffs request an extension of time to serve the

complaint and summonses.       ECF No. 33.     This request is granted

as to the remaining defendants not already served — Officer

Alfonso Mendez, Felix W. Ortiz, and Bonita Zelman.            Plaintiffs

must serve these defendants within forty-five days of the date

of this Order and file proof of service with the Court.             Fed. R.

Civ. P. 4(l).     If proper service against a defendant is not

made, and if Plaintiffs fail to show good cause as to why such

                                      10
Case 1:20-cv-03910-EK-LB Document 49 Filed 01/07/21 Page 11 of 11 PageID #: 169



service has not been made, the defendant may be dismissed.              Fed.

R. Civ. P. 4(m).

            In the event that Plaintiffs elect to proceed in forma

pauperis on appeal from this Order, the Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that any such appeal would not be

taken in good faith and therefore denies in forma pauperis

status.    Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

      SO ORDERED.

                                    _/s Eric Komitee____________
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      January 7, 2021
            Brooklyn, New York




                                      11
